DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-17 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 20, 2021. The requirement was made final the office action mailed February 1, 2022.
Drawings
Applicant’s remarks regarding the drawings are persuasive and the drawing objections have been withdrawn.
Specification
The amendment to the abstract has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “element for mechanically connecting” in claims 1 and 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cavarec et al. (US 2013/0269885, hereinafter referred to as Cavarec).
Regarding Claim 1, Cavarec teaches a motorized operating device (Paragraph [0054], a motorized operating device) for operating a movable screen (Paragraph [0054], a movable screen) including a roll-up fabric of a window covering or screen device, the motorized operating device being intended to be suspended by the roll-up fabric (Fig 4, 2) and comprising: 
a winding tube (Fig 4, 4) mobile about a first axis and onto which the roll-up fabric is intended to be wound, 
at least one electromechanical actuator (Fig 7, 5) disposed at least partly in the winding tube, 
a first fixing element (Fig 4, 6) for fixing a first end of the roll-up fabric to the winding tube, 
a compensation bar (Fig 9, 9a) for compensating an unwinding torque acting by contact with the roll-up fabric, 
at least one element (Fig 4, 7) for mechanically connecting the compensation bar to the winding tube, 
the first fixing element (Fig 4, 6) comprising at least one first slot formed in the winding tube for receiving one end of the roll-up fabric.
Regarding Claim 2, Cavarec teaches all limitations claimed in claim 1. Furthermore, Cavarec teaches the at least one element for mechanically connecting the compensation bar to the winding tube comprises a fabric passage groove (Fig 6, 12a).
Regarding Claim 3, Cavarec teaches all limitations claimed in claim 2.Furthermore, Cavarec teaches the device comprises a removable cap (Fig 5, 7’) for at least partly blocking the fabric passage groove.
Regarding Claim 20, Cavarec teaches all limitations claimed in claim 1. Furthermore, Cavarec teaches the movable screen is a projection screen device. (Paragraph [0044])
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cavarec in view of Fujita et al. (US 2015/0376941, hereinafter Fujita).
Regarding Claim 4, Cavarec teaches all limitations claimed in claim 1.
Furthermore, Cavarec teaches the winding tube comprises at least one first fabric end housing groove (Fig 4, 6) at a level of the at least one first slot, the at least one first fabric end housing groove being conformed to receive a rod connected to or trapped in an end of the roll-up fabric (Paragraph [0099], for example in the form of a rod disposed in a hem of the canvas).
Cavarec does not teach the at least one first fabric end housing groove having a cross section, of which one dimension is greater than a width of the at least one first slot.
However, Fujita teaches the at least one first fabric end housing groove having a cross section, of which one dimension is greater than a width of the at least one first slot. (See annotated Fig 16)

    PNG
    media_image1.png
    460
    588
    media_image1.png
    Greyscale

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the motorized operating device of Cavarec with the winding tube of Fujita. One of ordinary skill in the art would have been motivated to make this modification in order to allow for the attachment of the roll-up fabric without fasteners.
Regarding Claim 5, the combination of Cavarec and Fujita teaches all limitations claimed in claim 4. As applied, The combination does not teach the winding tube comprises at least one second slot formed in the winding tube and intended to receive one end of the roll-up fabric and at least one second fabric end housing groove at a level of a-the at least one first slot, the at least one second fabric end housing groove having a cross section, of which one dimension is greater than a width of the at least one second slot, the at least one first fabric end housing groove being conformed to receive the rod connected to the end of the roll-up fabric, the cross sections of the first and second fabric end housing grooves having different geometries.
	However, Fujita teaches the winding tube comprises at least one second slot formed in the winding tube and intended to receive one end of the roll-up fabric and at least one second fabric end housing groove (See annotated Fig 16 below) at a level of a-the at least one first slot, the at least one second fabric end housing groove having a cross section, of which one dimension is greater than a width of the at least one second slot (See annotated Fig 16 above), the at least one first fabric end housing groove being conformed to receive the rod connected to the end of the roll-up fabric, the cross sections of the first and second fabric end housing grooves having different geometries. (The geometries of the first and second grooves, being mirror images of one another, are different)

    PNG
    media_image2.png
    480
    537
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the winding tube of Cavarec with the second fabric end housing grooves of Fujita. One of ordinary skill in the art would have been motivated to make this modification in order to allow for clockwise or counterclockwise winding of the roll-up fabric.	
Regarding Claim 6, Cavarec teaches all limitations claimed in claim 1. Furthermore, Cavarec teaches a closed position in which two edges are in contact one against another. (Examiner notes that this limitation is extremely broad, as there are many edges in contact with one another during many states of the device. For example, the edge of the fixing element 6 is in contact with the edge of the slot when the material of the rollup fabric is completely wound onto the roller tube “closing” the projection screen, as well as when the rollup fabric is completely unwound from the roller tube “closing” the window. Similarly, Fig 7 shows edges of shafts 15f and 15d in contact with edges of endcaps 7’. These are non-limiting examples.)
However, Cavarec does not teach “the winding tube comprises an elastic return element urging the at least one slot” into a closed position in which two edges are in contact one against another.
However, Fujita teaches the winding tube comprises an elastic return element (Fig 11, 377a; biasing element) urging the at least one slot into a closed position in which two edges are in contact one against another (See above note regarding the breadth of the terms “closed” and “edges in contact”. Fujita teaches in Fig 11, roller tube 338 having edges in contact with edges of endcaps 360 as a non-limiting example).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Cavarec and Fujita to incorporate the elastic return element of Fujita. One of ordinary skill in the art would have been motivated to make this modification in order to prevent the roll-up fabric from extending from the roller when the motor is in a de-energized state.
Regarding Claim 7, the combination of Cavarec and Fujita teaches all limitations claimed in claim 6. Furthermore, Fujita teaches the elastic return element (Fig 11, 377a) comprises at least one elastic section part of the winding tube (Fig 11, 377a is a part of the winding tube, and has an elastic section).
Regarding Claim 8, Cavarec teaches all limitations claimed in claim 1. However, Cavarec does not teach at least one end of the at least one slot comprises a tapered or beveled part. However, Fujita teaches at least one end of the at least one slot comprises a tapered or beveled part.

    PNG
    media_image3.png
    546
    596
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the slot of Cavarec with the tapered, beveled slot of Fujita. One of ordinary skill in the art would have been motivated to make this modification in order to allow for easy insertion of the fabric retention rod.
Regarding Claim 18, the combination of Cavarec and Fujita teaches all limitations claimed in claim 6. However, as applied, the combination does not teach the elastic return element comprises at least one element of a sleeve connecting tube parts.
However, Fujita teaches the elastic return element comprises at least one element of a sleeve (Fig 11, 359) connecting tube parts (Connects inner tube parts to outer tube).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Cavarec and Fujita with the sleeve of Fujita. One of ordinary skill in the art would have been motivated to make this modification in order to allow for modular assembly and reliable interfacing between the motor/spring and the winding tube.
Regarding Claim 19,  the combination of Cavarec and Fujita teaches all limitations claimed in claim 8.
Furthermore, Fujita teaches the winding tube comprises: 
a first winding tube part, 
a second winding tube part, and 
a third winding tube part, 
the first winding tube part, the second winding tube part, and the third winding tube part each including a slot, at least one end of each slot includes a tapered or beveled part.

    PNG
    media_image4.png
    602
    596
    media_image4.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Cavarec and Fujita with the parts and bevels of Fujita. One of ordinary skill in the art would have been motivated to make this modification in order to allow for reliable indexing of parts during assembly.
Response to Arguments
Applicant's arguments filed May 31, 2022 have been fully considered but they are not persuasive. The objections to the drawings, specification, and claims have been addressed by the amendments and the Applicant’s remarks. However, the Applicant’s remarks regarding the claim rejections under 35 USC 102 and 103 are not persuasive. 
Regarding claim 1, Applicant argues that “Cavarec does not disclose ‘the first fixing element comprising at least one first slot formed in the winding tube for receiving one end of the roll-up fabric’ as recited in claim 1.” Applicant further argues Cavarec “provides no description regarding the means 6 for fixing a first end of the canvas to the winding tube. The figures of Cavarec merely show a piece attached to the winding part 4 and the canvas extending from the attachment part. The figures of Cavarec do not show a slot formed in the winding part 4 for receiving one end of the roll-up fabric as recited in claim 1.” Examiner respectfully disagrees. Cavarac disclosed in paragraph [0058] “a first means 6 for fixing a first end of the canvas to the winding tube.” Further, Cavarec shows the first fixing element in Figures 1, 4, and 6 and it is evident in each of the figures that a slot is formed in the winding tube (4) for receiving the end of the roll-up fabric (2) where element (6) is received. As annotated in an excerpt of Figure 4 below, it comprises at least one first slot formed in the winding tube (4) for receiving one end of the roll-up fabric (2), the slot and element (6) together form the first fixing element. 
    PNG
    media_image5.png
    514
    531
    media_image5.png
    Greyscale

Applicant further argues that “Cavarec does not teach or suggest ‘wherein the at least one element for mechanically connecting the compensation bar to the winding tube comprises a fabric passage groove’ as recited in claim 2.” Examiner respectfully disagrees. Figure 9 shows that the compensation bar (9a) is coupled to the winding tube and as detailed in Figure 6, the at least one element comprises a first element (7”) and second element (12) and the second element of the at least one element comprises a fabric passage groove (12a). Paragraph [0087] further states that the cylindrical section (12) is fixed to the lateral element 7” and therefore understood to be part of the “at least one element for mechanically connecting the compensation bar.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 6am-3pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Johnnie A. Shablack/Primary Examiner, Art Unit 3634